Citation Nr: 1429904	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-22 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to special home adaption grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's service-connected disabilities do not result in loss or loss of use of upper or lower extremities, blindness, anatomical loss or loss of use of both hands, deep partial or full thickness or subdermal burns, or residuals of an inhalation injury.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for specially adapted housing grant have not been met.  38 U.S.C.A. § 2101 (West 2002 & Supp. 2013); 38 C.F.R. § 3.809 (2013).  

2.  The criteria for a certificate of eligibility for special home adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 2002 & Supp. 2013); 38 C.F.R. § 3.809a (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the duty to notify was satisfied by a June 2009 letter to the Veteran.  In May 2010, he was also provided with information regarding ratings and effective dates.  See Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  
 
Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, VA treatment records, private treatment records, statements from the Veteran and his representative, and other lay statements.

In addition, the regulations provide that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  On the other hand, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a),(b).

Here, a report of contact from June 2010 reflects that the Veteran called VA to request to reschedule his May 2010 examination because he was receiving cancer treatment and could not travel at the time of the examination.  The record reflects that a letter was sent in March 2010 notifying the Veteran of the upcoming appointment and the potentially unfavorable consequences of his failure to report.  Such consequences, outlined in 38 C.F.R. § 3.655, were also included in the May 2010 Statement of the Case.  Subsequently, the Veteran's examination was rescheduled for August 2010.  VA printouts show the Veteran did not go to the August 2010 examination because he would not go to the Gainesville VA Medical Center.  There was no indication he would not go to Gainesville due to illness or hospitalization or any other example of "good cause" listed in the regulations.  Therefore, the Board finds the Veteran was aware of the consequences of his failure to report to the examination, and he has not given good cause for missing the rescheduled examination, as defined by 38 C.F.R. § 3.655(a),(b).  As such, the board will proceed with the adjudication of the claim accordingly. 

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

Specially Adapted Housing and Special Home Grants

The Veteran asserts that his service-connected disabilities entitle him to specially adapted housing or a special home adaption grant.  

The regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859 -62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010, and the amendments are applicable to this appeal.  

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (October 25, 2010).  

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2013).  

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a (a), (b) (2010).  Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  See 75 Fed. Reg. 57,861 - 57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809a (2013).  
The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

In this case, the Veteran asserts that he is entitled to a special home adaption grant or specially adapted housing because of the loss of use of the upper and lower extremities.  Although the Veteran attributes his symptoms to conditions he describes as "service-connected," to include neurosis, anxiety, and paralysis of the sciatic nerve, a review of the claims file reveals the Veteran is not service-connected for all of these conditions.  To the contrary, the Veteran is service-connected for anxiety reaction, evaluated as 100 percent disabling; type II diabetes mellitus, evaluated as 20 percent disabling; hearing loss, evaluated as 10 percent disabling; and malaria, impotence, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy, all of which have been evaluated as non-compensable (0 percent disabling).  Therefore, the Veteran's only permanent and total disability is a psychiatric disability, with a 100 percent rating in effect since June 2004.

The Veteran's wife submitted a statement in August 2009 indicating that the Veteran's health had declined in the previous year "due to another stroke and cancer."  The Veteran's wife stated that the Veteran had difficulty getting around the home and to take care of his basic needs.  A July 2009 VA treatment record shows the Veteran's wife called VA to report that the Veteran was applying for a handicap grant.  She requested that records reflect that the Veteran had two strokes since the start of 2009 and that he was currently being treated for bladder cancer.  

The Veteran's service-connected bilateral lower peripheral neuropathy has been assigned a non-compensable rating.  As explained above, a VA examination was scheduled to evaluate the Veteran's lower extremities, but the Veteran did  not report to the examination, meaning the claim will be adjudicated based on the evidence of record.   

Turning to the evidence of record, a July 2004 VA examiner noted the Veteran's report of constant pain due to peripheral neuropathy.  The examiner further noted that such pain "impaired" the Veteran's walking and ambulation.  VA medical records from 2006 through 2008 do not contain specific treatment for peripheral neuropathy.  

In February 2009, the Veteran reported numbness in the lower and upper left extremities when receiving follow-up treatment for another stroke.  However, he declined a cane or walker because of neck problems.  A few months later, in August 2009, the Veteran was referred for a powered wheelchair while being treated for bladder cancer.  The treatment record noted dizziness and weakness from his stroke and chemotherapy.  In an April 2010 kinesiotherapy consultation, the physician noted the Veteran was ambulatory with a shuffling gait.  The Veteran reported that he tried to use a walker, but frequently tripped.  The physician recommended a mid-wheel drive power chair and lift.  Private treatment records from "Dr. D.S." reflect the Veteran was unsteady and weak while undergoing chemotherapy.  Therefore, the more recent medical records are not only absent of any ambulation concerns related to bilateral lower peripheral neuropathy, but they also attribute the Veteran's weakness and need for assistive devices to his stroke symptoms and bladder cancer treatment.  However, the Veteran's is not service-connected for either stroke or bladder cancer.  Instead, the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities was, at most, found to impair his ambulation, which does not suggest preclusion of locomotion as defined under 38 C.F.R. § 3.809(d). 

Moreover, the Veteran's service-connected diabetes mellitus, which has been evaluated as 20 percent disabling, has not resulted in the Veteran's the loss, or loss of use, of both lower extremities such as to preclude locomotion.  In a February 2010 VA treatment record, a diabetic foot examination showed the Veteran had no deformities or calluses; the physician counseled against bare feet and recommended new shoes.  In short, there was no indication that the Veteran's diabetes mellitus symptoms precluded locomotion, nor has the Veteran made no such assertion.  

In sum, the medical evidence reflects the Veteran's has endured severe medical challenges, but, unfortunately, the evidence does not show the Veteran is entitled to compensation for permanent and total disability due to the loss, or loss of use, of either or both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair for the purpose of 38 C.F.R. § 3.809.  

Next, under the revised criteria for acquiring specially adapted housing, the evidence also does not show the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow or full thickness or subdermal burns.  Again, while the Veteran has asserted loss of use of the upper extremities, he is not service-connected for any upper extremity conditions. 

Similarly, the evidence shows the Veteran is not in receipt of service connection for a disability that results in blindness of both eyes, anatomical loss or loss of use, of both hands, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury to warrant a special home adaption grant under 38 C.F.R. § 3.809a.  The Veteran has not asserted, and there is no medical evidence of record indicating that service connection should be granted for such disabilities.  While the Veteran referred generally to the loss of the upper extremities, he did not specifically refer to his hands, nor is there any medical evidence of record suggesting that no effective function remains in the Veteran's hands other than that which would be equally well served by an amputation stump at the site of election below the elbow, as defined under 38 C.F.R. § 3.350(a)(2).  Moreover, a July 2004 VA eye examination revealed the Veteran's best corrected visual acuity was 20/400.

While the Board recognizes that the Veteran has many different symptoms associated with both service-connected and non-service-connected disabilities, the evidence simply does not warrant entitlement to specially adapted housing or a special home adaption under   38 C.F.R. § 3.809 and § 3.809a.


ORDER

Entitlement to specially adapted housing is denied. 

Entitlement to special home adaption grant is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


